EXHIBIT 10.29





Option Agreement for
Purchase of Line No. 1904 Facilities
 
This Option Agreement is entered into as of the 26th day of August 2011, between
Cadiz, Inc. (“Cadiz”), and El Paso Natural Gas Company (“EPNG”).
 
WHEREAS, EPNG owns a former oil transmission pipeline and related real property
interests that is currently inactive and that extends from a location near the
unincorporated community of Cadiz in eastern San Bernardino County in California
for approximately 220 miles and terminates near the unincorporated community of
Wheeler Ridge in Kern County, California, generally known as the “1904 Pipeline”
and as more fully described below; and
 
WHEREAS, Cadiz desires to acquire an option to purchase the 1904 Pipeline and
EPNG is willing to grant such an option on the terms set forth herein.
 
In consideration of the mutual covenants and conditions hereinafter contained,
Cadiz and EPNG hereby agree as follows:
 
1.  
Definitions.  As used herein, the following terms shall have meanings as defined
below:

 
a.  
“1904 Pipeline” shall be that portion of the All American Pipeline and
facilities, inclusive of all appurtenant easements, rights of way and fixtures,
whatever they may be, as well as EPNG’s interests in any fee or leased property
underlying such portion of the pipeline and facilities, located within the State
of California and commencing at a point near the unincorporated community of
Cadiz, in eastern San Bernardino County and terminating at a point near the
unincorporated community of Wheeler Ridge in Kern County, that was not converted
to natural gas service and which is currently inactive.  The 1904 Pipeline
consists of approximately 220 miles of the All American Pipeline.  The 1904
Pipeline is described and depicted more fully on Exhibit A, attached hereto.

 
b.  
“All American Pipeline” is that 30-inch outside diameter pipeline that was
originally constructed by Plains All American Pipeline, L.P. as a crude oil
transmission pipeline and which extended from a point near Bakersfield,
California to a point near McCamey, Texas.

 
c.  
“Closing” has the meaning set forth in the Purchase Agreement.

 
d.  
“Closing Date” has the meaning set forth in the Purchase Agreement.

 
e.  
“Exercise Notice” has the meaning set forth in Section 3.

 
f.  
“Option” has the meaning set forth in Section 2.

 
g.  
“Option Agreement” means this agreement including the attached Exhibits, which
are hereby incorporated by this reference as if fully set forth herein.

 
h.  
“Option Payment” has the meaning set forth in Section 2.

 
i.  
“Option Period” has the meaning set forth in Section 3.

 
j.  
“Party” or “Parties” shall mean EPNG or Cadiz, or both, respectively.

 
k.  
“Purchase Agreement” means the form of Purchase and Sale Agreement attached as
Exhibit B hereto.

 
l.  
“Purchase Price” has the meaning set forth in the Purchase Agreement.

 
m.  
“Records” has the meaning set forth in Section 6.

 
2.  
Option.  In consideration for the payment by Cadiz of the sum of Seventy
Thousand Dollars ($70,000) (the “Option Payment”), the receipt of which EPNG
acknowledges, EPNG hereby gives and grants to Cadiz the exclusive right and
option (the “Option”) to elect to purchase the 1904 Pipeline on the terms set
forth herein.  The Option Payment is non-refundable and will be forfeited in the
event that Cadiz fails to exercise the Option.

 
3.  
Option Period.  The Option may be exercised by Cadiz by giving EPNG written
notice of such exercise (the “Exercise Notice”) in the manner set forth in
Section 9 below.  Cadiz may exercise the Option at any time before the
expiration of the Option Period, which shall commence upon the date of this
Option Agreement up to and including 5:00 p.m., Mountain Time, on February 29,
2012.  During the Option Period, Cadiz shall evaluate the feasibility of using
the 1904 Pipeline to convey water, recycled water, wastewater and brine
(hereinafter “Water”) by, among other things, conducting Due Diligence Review as
set forth in Section 5, and Inspections and Testing in Section 6.  Cadiz
acknowledges that it may not be possible to obtain federal, state, or local
government permits and further regulatory approvals, including compliance with
NEPA or CEQA, as may be required to use the 1904 Pipeline to convey
Water.  Cadiz acknowledges that compliance with any applicable governmental
regulatory requirements, including obtaining any required permits or compliance
with NEPA or CEQA, may be required to use the 1904 Pipeline for the conveyance
of Water.

 
4.  
Purchase Agreement; Purchase Price.  In the event that Cadiz elects to exercise
the Option, then within three (3) business days following EPNG’s receipt of the
Exercise Notice, EPNG and Cadiz shall enter into the Purchase Agreement, which
sets forth the terms and conditions of the sale of the 1904 Pipeline by EPNG and
the purchase of such assets by Cadiz.  The Purchase Agreement shall provide for
a total purchase price for the 1904 Pipeline of Forty Million Dollars
($40,000,000), payable on the Closing Date.  The Option Payment shall not be
applied against the Purchase Price and shall not offset any portion of the
Purchase Price that is due at Closing.

 
5.  
Due Diligence Review.  During the Option Period, EPNG shall:

 
a.  
Give Cadiz and its representatives, employees, consultants, independent
contractors, attorneys and other advisors (“Cadiz Representatives”) reasonable
access by telephone or in person to EPNG’s personnel with knowledge of the 1904
Pipeline or operations thereof (including, but not limited to, production and
land administration) during regular office hours for any and all due diligence
requests, inspections and investigations, provided that such contact with EPNG’s
personnel does not unreasonably interfere with the ongoing operations of EPNG.

 
b.  
Submit to Cadiz or Cadiz Representatives as promptly as practicable, copies of
such documents as Cadiz may reasonably request.  Copies of documents in excess
of fifty (50) pages will be provided at Cadiz’ expense.

 
c.  
Furnish to Cadiz all other information with respect to the 1904 Pipeline as
Cadiz may from time to time request, unless EPNG is prohibited therefrom by any
agreement, contract, applicable privilege, obligation or duty by which it is
bound or by the necessity of any third-party approval; provided that, if
requested by Cadiz, EPNG shall use reasonable efforts to obtain the waiver of
any such prohibition or the granting of any such approval.

 
6.  
Inspections and Testing.  During the Option Period, Cadiz, and/or its designee,
shall have the right of ingress and egress to the 1904 Pipeline so that Cadiz
may make any inspections, tests, surveys and studies of the 1904 Pipeline which
Cadiz may desire, including:

 
a.  
Environmental sampling or other tests of soils, water, groundwater, and other
liquids, equipment, etc.  Cadiz shall provide to EPNG or EPNG’s designee a
detailed scope of work and/or work plan pursuant to which the assessment work
will take place.

 
b.  
Cadiz shall have the right to perform, conduct or make such tests of the 1904
Pipeline as Cadiz deems necessary or desirable to determine the suitability of
the 1904 Pipeline for use as a Water transmission pipeline, provided however,
that such tests shall be non-destructive of the pipeline facilities and will not
diminish the ability of EPNG to use the pipeline in the future in the event that
Cadiz does not exercise the Option and purchase the 1904 Pipeline.

 
c.  
After giving EPNG reasonable notice , which notice may be verbal or written (in
person or by telephone), Cadiz and/or its designee may access the 1904 Pipeline
during normal business hours and may also make arrangements to access the 1904
Pipeline at other times upon agreement with EPNG.  EPNG may have a
representative present (at EPNG’s expense) at all phases of Cadiz’s examination
or testing of the 1904 Pipeline.

 
d.  
Cadiz shall promptly deliver to EPNG a copy of every report of findings obtained
by Cadiz as a result of the activities described in clauses (a) through (c).

 
e.  
The inspections, tests, surveys and studies conducted pursuant to this Section 6
shall be at Cadiz’s expense.  However, unless otherwise agreed in writing by the
Parties, Cadiz shall not be obligated to pay for or reimburse EPNG for any costs
or expenses that may be incurred by EPNG, including costs associated with having
EPNG personnel present for any inspection, examination or test.

 
f.  
EPNG shall give Cadiz and Cadiz Representatives full access to, and the right to
copy, all the books, records, surveys, maps, geophysical and engineering data
and other documents of EPNG directly pertaining to the 1904 Pipeline
(“Records”), provided that EPNG shall have no obligation hereunder to provide
Cadiz or Cadiz Representatives with access to any data that relates to those
portions of the former All-American Oil Pipeline that have been converted to
natural gas service and which are retained by EPNG, and which are not part of
this Option Agreement.

 
7.  
Maintenance of 1904 Pipeline.  Throughout the Option Period EPNG agrees to
maintain the 1904 Pipeline in the same manner as it has during the period prior
to this Option Agreement, and to:

 
a.  
Not undertake any physical modification of the 1904 Pipeline without obtaining
the prior written consent of Cadiz.

 
b.  
Not voluntarily abandon any portion of the 1904 Pipeline, including any rights
associated therewith.

 
c.  
Not enter into any agreement or arrangement transferring, selling, pledging or
encumbering any portion of the 1904 Pipeline.

 
d.  
Not grant any option, preferential right to purchase or other right to purchase
the 1904 Pipeline.

 
e.  
Provide Cadiz with written notice of any claims, demands, suits or actions made
against or by EPNG which affect the 1904 Pipeline.

 
8.  
Cooperation.  Cadiz and EPNG shall execute and deliver such other instruments
and documents and take such other actions as may be reasonably necessary to
evidence and effectuate the transaction contemplated by this Option Agreement.

 
9.  
Notices.  Except as to Cadiz’ Due Diligence Review (Section 6) and Inspections
and Testing (Section 7), all other notices, requests, demands, and other
communications required or permitted to be given under this Option Agreement
shall be deemed to have been duly given if in writing and delivered personally
or received via first class, postage prepaid, certified mail, overnight delivery
service or by fax addressed as follows:

 
If to EPNG:
For U.S. Mail Delivery:
 
El Paso Natural Gas Company
 
P.O. Box 1087
 
Colorado Springs, CO 80944
 
Attention: Edward J. Miller
 
Fax No.:  (719) 520-3792
For courier Delivery:
El Paso Natural Gas Company
2 North Nevada Avenue
Colorado Springs, CO 90903
Attention: Edward J. Miller
Fax No.:  (719) 520-3792
 
If to Cadiz:
 
Cadiz, Inc.
 
550 South Hope Street, Suite 2850
Los Angeles, CA 90017
 
Attention: Scott Slater
 
Fax No. (805) 965-4333
   

 
Any Party may change the address to which such communications are to be directed
to it by giving notice to the other in the manner provided in this Section 9.
 
10.  
Assignment.  Neither this Option Agreement nor any part hereof may be assigned
by either Party without the prior written consent of the other Party; provided,
however, that the rights of Cadiz hereunder shall be assignable by Cadiz to an
entity controlled by Cadiz.  “Control” for purposes of this Section 10, shall
mean a direct or indirect voting and ownership interest in such other entity of
greater than 50%.

 
11.  
Governing Law.  This Option Agreement is governed by and shall be construed
according to the laws of the State of Colorado, excluding any conflicts-of-law
rule or principle that might apply the law of another jurisdiction.

 
12.  
Entire Agreement.  This Option Agreement and the Confidentiality and
Nondisclosure Agreement entered into by the Parties dated January 27, 2011 (as
the same may be modified by Section 13 hereof), constitute the entire agreement
between EPNG and Cadiz with respect to the subject matter hereof, superseding
all prior statements, representations, discussions, agreements and
understandings relating to such subject matter.

 
13.  
Confidentiality.  The terms of this Option Agreement, all information provided
pursuant to the terms of this Option Agreement and the fact the Parties are
engaged in communications and discussions regarding the Option Agreement are
confidential and shall be governed by the terms of the Confidentiality and
Nondisclosure Agreement entered into by the Parties dated January 27, 2011,
provided, however, that the Parties will cooperate in good faith to accommodate
reasonable requests to comply with public company disclosure requirements.

 
14.  
Costs.  EPNG and Cadiz shall each bear its own costs relating to the negotiation
of this Option Agreement and due diligence hereunder, excepting as provided in
Section 5(b).  Neither Party shall have any liability, contingent or otherwise,
for brokers’ or finders’ fees in respect of the matters provided for in this
Option Agreement that were incurred by the other Party.

 
15.  
Amendments; Waiver.  Other than as specifically provided herein, this Option
Agreement may be amended, superseded, or canceled, and any of the terms hereof
may be waived, only by a written instrument specifically stating that it amends,
supersedes, or cancels this Option Agreement or waives any of the terms herein,
executed by all Parties or, in the case of a waiver, by the Party waiving
compliance.  Other than as specifically provided herein, the failure of any
Party at any time to require performance of any provision herein shall in no
manner affect the right at a later time to enforce the same.  No waiver by any
Party of any condition, or of any breach of any term, covenant, representation,
or warranty, shall be deemed or constitute a waiver of any other condition, or
breach of any other term, covenant, representation, or warranty, nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.

 
16.  
Convenient Reference.  Section headings contained in this Option Agreement are
for convenient reference only, and shall not in any way affect the meaning or
interpretation of this Option Agreement.

 
17.  
No Third-Party Beneficiaries.  Nothing in this Option Agreement, whether express
or implied, is intended to confer any rights or remedies under or by reason of
this Option Agreement on any person or entity other than the Parties and their
respective successors and permitted assigns.

 
IN WITNESS WHEREOF, the Parties have duly executed this Option Agreement as of
the date first set forth above.
 
EL PASO NATURAL GAS COMPANY
 
 
By:  /s/ James J. Cleary
 James J. Cleary
President
 
 
 
CADIZ, INC.
 
 
By:  /s/ Scott Slater
Scott Slater
General Counsel
 



Exhibits


A – Description of 1904 Pipeline
B - Form of Purchase Agreement




Exhibit A
Description of 1904 Pipeline
 
The “1904 Pipeline” shall be that portion of pipeline that was constructed and
formerly utilized as an oil transportation pipeline commonly known as the “All
American Pipeline” and those facilities, inclusive of all appurtenant easements,
rights of way and fixtures, whatever they may be, as well as EPNG’s interests in
any fee or leased property underlying such portion of the pipeline and
facilities, which are located within the State of California and commencing at a
point near the unincorporated community of Cadiz, in eastern San Bernardino
County and extending in a north-westerly direction for approximately 220 miles
to a point of termination near the unincorporated community of Wheeler Ridge in
Kern County, California.  The 1904 Pipeline does not include any pipeline
facilities, easements or rights currently utilized by El Paso in connection with
the operation of that portion of the All American Pipeline that was converted to
natural gas service and is currently being operated as part of the FERC
regulated facilities of El Paso Natural Gas Company.
 
 
 
 






Exhibit B
Form of Purchase Agreement



 
















PURCHASE AND SALE AGREEMENT
 


between


EL PASO NATURAL GAS COMPANY
(EPNG)


and


CADIZ, INC.
(Cadiz)




DATED: February __, 2012




1904 Pipeline Facilities
San Bernardino and Kern Counties, California

TABLE OF CONTENTS
 
Page
 
 

 SECTION 1.   DEFINITIONS      3   1.1   Specific Definitions  3  1.2   Other
Terms  3  1.3   Other Definitional Provisions  7        SECTION 2.   SALE OF THE
1904 PIPELINE  7   2.1   Sale of 1904 Pipeline  7  2.2   Title and Risk of Loss 
7         SECTION 3.   PURCHASE PRICE  8   3.1   Purchase Price  8   3.2  
Allocation of Purchase Price  8         SECTION 4.   REPRESENTATIONS AND
WARRANTIES OF EPNG  8  4.1   Organization and Good Standing  8  4.2   Corporate
Authority:  Authorization of Agreement  8  4.3   No Broker 8   4.4  
Governmental Approvals  8   4.5   No Other Representations or Warranties  8     
   SECTION 5.   REPRESENATIONS AND WARRANTIES OF CADIZ  9  5.1   Organization
and Good Standing 9  5.2   Corporate Authority; Authorization of Agreement 9 
5.3   No Violation 9  5.4   No Broker 9  5.5   Governmental Approval 10       
SECTION 6.   DISCLAIMERS AND ACKNOWLEDGEMENTS 10  6.1   Title 10 6.2  
Environmental Condition    10 6.3   Physical/Environmental Condition of the
19904 Pipeline  10  6.4   Status of Permits/Licenses/Authorizations 10  6.5  
Opportunity for Inspection  11        SECTION 7.    CLOSING 11  7.1    Closing
Date 11  7.2    Deliveries by Cadiz 11  7.3    Deliveries by EPNG  11  7.4   
Removal/Replacement of Signage  11        SECTION 8.    POST CLOSING COVENANTS 
11  8.1    Rights of First Refusal 12  8.2    Removal/Replacement of Signage 12 
8.3    Restirctions on Use of 1904 Pipeline  12  8.4    Memorandum of Covenants
12       

 
SECTION
9.           INDEMNIFICATION                                                                                                                                                 
13
9.1           Indemnification by
EPNG                                                                                                                                           13
9.2           Indemnification by
Cadiz                                                                                                                                            13
9.3           Limitation on Liability of
EPNG                                                                                                                                 13
9.4           Limitation on Liability of
Cadiz                                                                                                                                  13
9.5           Notices,
Etc.                                                                                                                                                                
14
9.6           Right to Contest and
Defend                                                                                                                                     14
9.7           Cooperation                                                                                                                                                                 
15
9.8           Right to
Participate                                                                                                                                                     
15


SECTION 10.         TAX
MATTERS                                                                                                                                                        
15
10.1          Transfer Taxes and Recording
Fees                                                                                                                        15
10.2          Ad Valorem
Taxes                                                                                                                                                     
15
 
SECTION 11.          GENERAL
PROVISIONS                                                                                                                                           15
11.1          Further
Assurances                                                                                                                                                  
15
11.2          Expenses                                                                                                                                                                     15
11.3          Notices                                                                                                                                                                       
16
11.4          Governing
Law                                                                                                                                                           16
11.5          Entire
Agreement                                                                                                                                                      
16
11.6          Severability                                                                                                                                                                
17
11.7          Assignment:  Successors                                                                                                                                        
17
11.8          Amendments:  Waiver                                                                                                                                              17
11.9          Survival of Representations, Warranties, Covenants and
Indemnities                                                            17
11.10        Convenient
Reference                                                                                                                                             
17
11.11        No Third-Party
Beneficiaries                                                                                                                                   17
11.12        Counterparts/Facsimile
Signatures                                                                                                                        18
11.13        Confidentiality                                                                                                                                                           18


EXHIBITS


Exhibit A - Description of 1904 Pipeline
Exhibit B - Assignment, Bill of Sale and Deed
Exhibit C - Deed
Exhibit D - Form of Certificate of Non-Foreighn Status



PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT, dated as of February __, 2012, is by and
between EL PASO NATURAL GAS COMPANY, a Delaware corporation ("EPNG"), whose
address is 2 North Nevada, Colorado Springs, CO 80903 and CADIZ, INC., a
Delaware corporation (“Cadiz”), whose address is 550 South Hope Street, Suite
2850, Los Angeles, CA 90017.


W I T N E S S E T H:


WHEREAS, EPNG owns a former oil transmission pipeline and related real property
interests that is currently inactive and that extends from a location near the
unincorporated community of Cadiz in eastern San Bernardino County in California
for approximately 220 miles and terminates near the unincorporated community of
Wheeler Ridge in Kern County, California, generally known as the “1904
Pipeline,” as more particularly described in Exhibit “A” hereto;
 


WHEREAS, EPNG desires to sell all of its right, title and interest in the 1904
Pipeline to Cadiz and Cadiz desires to purchase the same from EPNG; and


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
 


SECTION 1.  DEFINITIONS
 
1.1 Specific Definitions.  As used herein, the following terms shall have
meanings as defined below:


1904 Pipeline shall mean those collective interests described as the 1904
Pipeline described on Exhibit A attached hereto.


Agreement shall mean this Purchase and Sale Agreement, including the Exhibits
and Schedules attached hereto, as amended, modified, and supplemented from time
to time, which are hereby incorporated by this reference as if restated fully
herein.


Books and Records shall include all records relating directly to the 1904
Pipeline, Contracts, Permits or Real Property Interests, but shall not include
attorney-client privileged communications and/or any materials obtained by EPNG
under the terms of effective confidentiality and/or non-disclosure agreements.


Business Day shall mean Monday, Tuesday, Wednesday, Thursday and Friday, but
excluding Federal bank holidays.


Claims shall mean any demand, claim, loss, cost (including costs of defense,
attorney’s and expert’s fees), damage, expense, action, suit, Proceeding,
judgment and liability of any nature.


Close or Closing shall mean the closing of the sale of the 1904 Pipeline to
Cadiz.


Closing Date shall mean the date on which Closing occurs in accordance with
Section 7.


Closing Year shall mean the calendar year in which the Closing occurs.


Conveyance Documents shall mean all deeds, bills of sale, assignments, grants
and other good and sufficient instruments of transfer, conveyance and
assignment, to effect or evidence the conveyance, assignment, transfer, and
delivery of the 1904 Pipeline to Cadiz.


Disposition shall have the meaning set forth in Section 8.1.


Effective Time shall have the meaning set forth in Section 2.2.


Environment shall mean soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins, and
wetlands), groundwater, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life, and any other environment medium
or natural resource.


Environmental Condition shall mean any on-site or off-site condition associated
with the 1904 Pipeline which (i) constitutes a Release of a Hazardous Material
requiring Remediation under any applicable Environmental Law, (ii) constitutes a
violation of any applicable Environmental Law, or (iii) any threatened Release
which, if such threatened Release occurred, would likely require Remediation
under any applicable Law or likely constitute a violation of any applicable
Environmental Law.


Environmental Law shall mean any applicable federal, state, tribal or local
legal requirement that requires or relates to:


(a)           Advising appropriate authorities, employees and the public of
intended or actual Releases of Hazardous Materials, violations of discharge
limits or other prohibitions;


(b)           Preventing or reducing to acceptable levels the Release of
Hazardous Materials or other contaminants into the Environment;


(c)           Reducing the quantities, preventing the Release or minimizing the
hazardous characteristics of wastes, substances or materials that are generated;


(d)           Assuring that products are designed, formulated, packaged and used
so that they do not present unreasonable risk to human health or the Environment
when used or disposed of;


(e)           Protecting natural resources, species or ecological amenities;


(f)           Reducing to acceptable levels the risks inherent in the
transportation of Hazardous Materials; or


(g)           Remediation of Hazardous Materials that have been released,
preventing the threat of Release, or paying the costs of such cleanup or
prevention.


Such Environmental Laws shall include, without limitation: (i) the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. §§ 6901 et seq.; (ii) the
Comprehensive Environmental Response, Compensation, and Liability Act, as
amended, 42 U.S.C. §§ 9601 et seq.; (iii) the Federal Water Pollution Control
Act (Clean Water Act), as amended, 33 U.S.C. §§ 1251 et seq.; (iv) the Safe
Drinking Water Act, as amended, 42 U.S.C. §§ 300f et seq.; (v) the Toxic
Substances Control Act, as amended, 15 U.S.C. §§ 2601 et seq.; (vi) the
Emergency Planning and Community Right-to-Know Act of 1986, as amended, 42
U.S.C. §§ 11001 et seq.; (vii) the National Environmental Policy Act, as
amended, 42 U.S.C. §§ 4321 et seq.; (viii) the Occupational Safety and Health
Act, as amended, 29 U.S.C. §§ 651 et seq.; (ix) the Pollution Prevention Act of
1990, as amended, 42 U.S.C. §§ 13101 et seq.; (x) the Oil Pollution Act of 1990,
as amended, 33 U.S.C. §§ 2702 et seq.; (xi) the Hazardous Materials
Transportation Act, as amended, 49 U.S.C. §§ 1801 et seq.; (xii) the Clean Air
Act, as amended, 42 U.S.C. §§ 7401 et seq.; (xiii) the National Environmental
Policy Act, 42 U.S.C. 4321 et seq.; (xiv) the California Environmental Quality
Act, Cal. Pub. Resources Code §§ 21000 et seq.; (xv) any rules or regulations
promulgated under (i) through (xiv); and (xvi) any comparable tribal, state or
local statutes, ordinances, rules and regulations.


Governmental Authority shall mean any federal, state, local, foreign, tribal, or
other governmental or administrative authority or agency.
 
Hazardous Material shall mean any waste, Petroleum substance, pollutant,
contaminant or other substance or material, including any admixture or solution
thereof that is listed, defined, designated or classified pursuant to any
Environmental Law as being, for example, hazardous, radioactive, deleterious or
toxic.
 
Indemnified Party shall have the meaning set forth in Section 9.5.


Indemnifying Party shall have the meaning set forth in Section 9.5.


Law shall mean all applicable local, state, federal, tribal and foreign law and
rules, regulations, codes, and ordinances promulgated thereunder, including all
local, state, federal, tribal and foreign laws, rules, and regulations.


Lien shall mean any lien, claim, charge, encumbrance, mortgage, pledge, security
interest, equity, covenant, condition, or restriction.


Mountain Clock Time or MCT shall mean Mountain Standard Time (MST) except for
that period when daylight savings is in effect.  During this period, MCT shall
mean Mountain Daylight Time (MDT).  Unless otherwise stated, all times in this
Agreement are Mountain Clock Time.


Offer Notice shall have the meaning set forth in Section 8.1.


Offer Period shall have the meaning set forth in Section 8.1.


Offer Price shall have the meaning set forth in Section 8.1.


Party or Parties shall mean EPNG or Cadiz, or both, respectively.
 
Permit shall mean any license, permit, franchise, authority, consent, or
approval of a Governmental Authority relating directly to the 1904 Pipeline.
 
Person shall mean any natural person, corporation, company, limited liability
company, partnership (general or limited), trust, joint venture, association,
joint stock company, trust, unincorporated organization, government (or agency
or political subdivision thereof), or any other entity or association recognized
by applicable Law.
 
Petroleum has the same definition as in the Resource Conservation and Recovery
Act, as amended, 42 U.S.C. § 6901 et seq.
 
Proceeding shall mean any action, suit, claim, investigation, review, or other
proceeding, at law or in equity, before any federal, state, municipal, or other
governmental court, department, commission, board, bureau, agency, or other
instrumentality or any arbitrator, board of arbitration, or similar entity.


Purchase Offer shall have the meaning set forth in Section 8.1.


Purchase Price shall mean the total dollar amount payable by Cadiz to EPNG for
the 1904 Pipeline as described in Section 3.1 of this Agreement.


Purchaser shall have the meaning set forth in Section 8.1.


Real Property Interests shall mean EPNG’s interests in any fee or leased
property underlying the 1904 Pipeline or any Right-of-Way pertaining to real
property underlying the 1904 Pipeline and appurtenant fixtures, whatever they
may be, including the property interests to be conveyed, as described on Exhibit
A attached hereto.


Reasonable Efforts shall mean efforts in accordance with reasonable commercial
practice and without the incurrence of unreasonable delay or expense.


Release shall mean any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping or other releasing into or migrating within the
Environment, whether intentional or unintentional (including the abandonment or
discarding of barrels, containers, and other closed receptacles containing any
Hazardous Material).


Right-of-Way shall mean any right-of-way, easement, or prescriptive right that
pertains to real property underlying the 1904 Pipeline.


Tax shall mean, as relating to the 1904 Pipeline, any federal, state, or local
income tax, ad valorem tax, excise tax, sales tax, use tax, franchise tax, real
or personal property tax, transfer tax, gross receipts tax, or other tax,
assessment, duty, fee, levy, or other governmental charge, together with and
including without limitation, any and all interest, fines, penalties and
additions to tax resulting from, relating to, or incurred in connection with any
such tax or any contest or dispute thereof.


1.2           Other Terms.  Other terms may be defined elsewhere in the text of
this Agreement and shall have the meaning indicated throughout this Agreement.


1.3           Other Definitional Provisions.


(a)           When used in this Agreement, the words "hereof," "herein," and
"hereunder," and words of similar import shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.


(b)           The terms defined in the singular shall have a comparable meaning
when used in the plural and vice versa.


(c)           Whenever a statement of fact is qualified by the term “known,”
"knowledge," "best knowledge," or similar term or phrase, it is intended to
indicate actual knowledge, obtained through a Party’s Reasonable Efforts to
ascertain the factual basis of the statement.  Reasonable Efforts by the Party
making such statement shall include the interviewing of the Party’s current
officers, directors, members, agents, contractors, or employees who, in the
reasonable exercise of the discretion of the Party making the statement, are
most likely to possess the facts being sought.  Where such interview(s) indicate
that the facts being sought are exclusively in the possession of a former
officer, director, member, agent, or employee of the Party, the Party shall make
a Reasonable Effort to contact such person(s) and obtain the facts being sought.


SECTION 2.  SALE OF THE 1904 PIPELINE
 
2.1 Sale of 1904 Pipeline.  At the Closing, EPNG shall sell, transfer and
deliver to Cadiz all of EPNG's right, title, and interest in the 1904 Pipeline,
and Cadiz shall purchase and acquire from EPNG, all of EPNG's right, title, and
interest thereto.


2.2 Title and Risk of Loss.  Title and risk of loss with respect to the 1904
Pipeline shall pass to Cadiz at 5:00 p.m. Mountain Clock Time on the Closing
Date (the “Effective Time”).


SECTION 3.  PURCHASE PRICE


 
3.1           Purchase Price.  The Purchase Price of the 1904 Pipeline shall be
Forty Million Dollars ($40,000,000), which shall be paid to EPNG at Closing.


3.2           Allocation of Purchase Price.  EPNG and Cadiz agree to allocate
the Purchase Price for federal, state and local Tax purposes to Class V Assets
and to prepare Form 8594 (Asset Acquisition Statement under Section 1060), in a
manner consistent therewith.  EPNG and Cadiz shall not take any position
inconsistent with such allocation upon examination of any Tax return, in any
refund claim, in any litigation, investigation or otherwise, unless required to
do so by applicable Law after notice to the other Party or with such other
Party’s prior consent.


 
SECTION 4.  REPRESENTATIONS AND WARRANTIES OF EPNG
 


EPNG represents and warrants to Cadiz that the statements contained in this
section are true and correct as of the date of this Agreement and as of Closing
Date.


4.1           Organization and Good Standing.  EPNG is a corporation duly
organized, validly existing, and in good standing under the Laws of the State of
Delaware, with all necessary organizational power and authority to carry on its
business as presently conducted.


4.2           Corporate Authority: Authorization of Agreement.  EPNG has all
requisite corporate power and authority to execute and deliver this Agreement,
to consummate the transactions contemplated hereby, and to perform all the terms
and conditions hereof to be performed by it.  The execution and delivery of this
Agreement by EPNG and the consummation of the transactions contemplated hereby
have been duly authorized and approved by all requisite corporate actions on the
part of EPNG.


4.3           No Broker.  EPNG has not retained or employed any broker, finder,
or similar agent, or otherwise taken any action in connection with the
negotiations relating to this Agreement and the transactions contemplated hereby
in a manner so as to give rise to any legally justifiable claims against either
of the Parties for any brokerage commission, finder's fee, or other similar
payment.


4.4          Governmental Approvals.  Except for any Real Property Interests
which require consent to assign, no consent, approval, waiver, order, or
authorization of, or registration, declaration, or filing with any Governmental
Authority is required to be obtained or made in conjunction with the execution
and delivery of this Agreement by EPNG or the consummation by EPNG of the
transactions contemplated hereby.  (This representation and warranty shall
expire five (5) years after the Closing.)


4.5          No Other Representations or Warranties.  Except for the
representations and warranties of EPNG in this Agreement, neither EPNG nor any
other Person makes or shall be deemed to have made any other representations or
warranties on behalf of EPNG, express or implied, and EPNG hereby disclaims any
such representations and warranties, whether by EPNG, any of EPNG’s employees,
agents, or representatives, or any other Person.  EXCEPT AS SET FORTH IN THIS
AGREEMENT, THE 1904 PIPELINE IS SOLD TO CADIZ "AS IS, WHERE IS" WITH ALL
FAULTS.  EXCEPT AS SPECIFICALLY SET FORTH HEREIN, EPNG HEREBY EXPRESSLY
DISCLAIMS AND NEGATES TO CADIZ AND ALL THIRD PERSONS ALL WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, DESIGN, PERFORMANCE,
CONDITION, CERTIFICATE, MAINTENANCE, OR SPECIFICATION.


SECTION 5.  REPRESENTATIONS AND WARRANTIES OF CADIZ
 


Cadiz represents and warrants to EPNG that the statements contained in this
section are true and correct as of the date of this Agreement and as of Closing
Date.


5.1 Organization and Good Standing.  Cadiz is a corporation duly organized,
validly existing, and in good standing under the Laws of the State of Delaware
with all necessary organizational power and authority to carry on its business
as presently conducted.


5.2 Corporate Authority; Authorization of Agreement.  Cadiz has all requisite
organizational power and authority to execute and deliver this Agreement, to
consummate the transactions contemplated hereby, and to perform all the terms
and conditions hereof to be performed by it.  The execution and delivery of this
Agreement by Cadiz and the consummation of the transactions contemplated hereby
have been duly authorized and approved by all requisite organizational actions
on the part of Cadiz.


5.3          No Violation.  This Agreement and the execution and delivery hereof
by Cadiz does not, and the fulfillment and compliance with the terms and
conditions hereof, and the consummation of the transactions contemplated hereby
will not:


(a)          violate or conflict with any provision of the Articles of
Incorporation or Bylaws of Cadiz;


(b)          violate or conflict with any provision of any Law or any judicial,
administrative or arbitration order, award, judgment, writ, injunction, or
decree applicable to or binding upon Cadiz.; or


(c)          conflict with or result in a breach of, constitute a default under
(whether with notice or lapse of time or both), or accelerate or permit the
acceleration of performance required by, or require any consent or approval
under any Law, order, judgment, decree, Permit, or contract to which Cadiz is a
party or by which it is bound or to which any of its properties is subject.


5.4             No Broker.  Cadiz has not retained or employed any broker,
finder, or similar agent, or otherwise taken any action in connection with the
negotiations relating to this Agreement and the transactions contemplated hereby
in a manner so as to give rise to any legally justifiable claims against either
of the Parties for any brokerage commission, finder's fee, or other similar
payment.


5.5             Governmental Approval.  No consent, approval, waiver, order, or
authorization of, or registration, declaration, or filing with any Governmental
Authority is required to be obtained or made in connection with the execution
and delivery of this Agreement by Cadiz or the consummation by Cadiz of the
transactions contemplated hereby.  (This representation shall expire five (5)
years after the Closing.)


SECTION 6. DISCLAIMERS AND ACKNOWLEDGEMENTS
 


6.1           Title.  Title to the 1904 Pipeline is being conveyed herein by
assignment without warranty of Title.


6.2           Environmental Condition.  AT CLOSING CADIZ EXPRESSLY ASSUMES ALL
ENVIRONMENTAL LIABILITIES UNDER ANY ENVIRONMENTAL LAW WITH RESPECT TO THE 1904
PIPELINE, AND RELEASES EPNG FROM SAME.


6.3           Physical/Environmental Condition of the 1904 Pipeline.


(a)           Cadiz has investigated and/or inspected the 1904 Pipeline and is
familiar and satisfied with the physical and environmental condition of the 1904
Pipeline.  Cadiz has made its own determination of the merchantability, quality
and environmental condition of the 1904 Pipeline and its suitability and fitness
for any particular purpose of use.  Cadiz acknowledges that the 1904 Pipeline
has previously been used for the transport of crude oil and that Hazardous
Materials may have been transported in the 1904 Pipeline and that releases of
Hazardous Materials could have occurred in connection with such operations.


(b)           Cadiz specifically acknowledges the 1904 Pipeline may contain
Hazardous Materials and that special procedures may be required for the removal
and disposal of certain Hazardous Materials.


(c)           Cadiz acknowledges that EPNG is making no warranty or
representation regarding the physical and/or environmental condition of the 1904
Pipeline and that following the Closing, EPNG will have no obligation to
undertake or participate in any repair, alteration, remediation or other work
with regard to the 1904 Pipeline.


6.4           Status of Permits/Licenses/Authorizations.  Cadiz has reviewed the
available Permits, Licenses and Authorizations that EPNG currently holds with
respect to the 1904 Pipeline.  Cadiz acknowledges that EPNG is making no
warranty or representations regarding the sufficiency or adequacy of such
Permits, Licenses and/or Authorizations for the operations of the 1904 Pipeline
for its current or any anticipated use.  EPNG will have no obligation to acquire
any Permit, License or Authorization to permit the operation of the 1904
Pipeline.  Cadiz acknowledges that its compliance with any applicable
Governmental Agency regulatory requirements, including obtaining any required
permits or compliance with NEPA or CEQA or other state and federal environmental
statute, may be required to use the 1904 Pipeline to convey water, recycled
water, waste water and brine (hereinafter “Water”).


6.5           Opportunity for Inspection.  Cadiz acknowledges that prior to
Closing, EPNG has provided Cadiz with satisfactory opportunities to inspect the
1904 Pipeline and the Books and Records relating thereto.


SECTION 7.  CLOSING


7.1           Closing Date.  The Closing of the transaction contemplated by this
Agreement shall take place on February __, 2012 at the offices of EPNG in
Colorado Springs, Colorado.


7.2           Deliveries by Cadiz.  At the Closing, Cadiz shall deliver the
Purchase Price to EPNG by wire transfer in immediately available funds.  EPNG
shall provide wiring instructions to Cadiz at least five (5) Business Days prior
to the Closing.


           7.3           Deliveries by EPNG.  At the Closing, EPNG shall deliver
to Cadiz:


(a)           A duly executed Assignment, Bill of Sale and Conveyance,
substantially in the form attached hereto as Exhibit B;


(b)           Duly executed Deed(s), substantially in the form attached hereto
as Exhibit C;


(c)           The Books and Records; and


(d)           A properly executed certificate of non-foreign status in
accordance with Treas. Reg. §1.1445-2(b), which shall be substantially in the
form of Exhibit D to this Agreement, certifying under penalties of perjury that
EPNG is not a foreign person within the meaning of section 1445(f) of the
Internal Revenue Code of 1986 and Treas. Reg. §1.1445-2(b).


SECTION 8. POST CLOSING COVENANTS


8.1           Right of First Refusal.  Cadiz agrees that it will not sell or
otherwise dispose of all or part of the 1904 Pipeline for a use other than the
conveyance of Water (a “Disposition”) without having first complied with the
following requirements of this Section 8.1:


(a)           No Disposition may be made under this Section 8.1 unless Cadiz has
received a bona fide written offer (the “Purchase Offer”) from a prospective
purchaser (the “Purchaser”) to purchase the 1904 Pipeline, or any portion
thereof, for a purchase price (the “Offer Price”) denominated and payable in
United States Dollars, and which shall not be comprised of any other form(s) of
consideration, which offer shall be in writing signed by the Purchaser and shall
be irrevocable for a period ending no sooner than the Business Day following the
end of the Offer Period (hereafter defined).


(b)           Prior to making any Disposition which is subject to this Section
8.1, Cadiz shall give to EPNG written notice (the “Offer Notice”) which shall
include a copy of the Purchase Offer and an offer to sell the 1904 Pipeline, or
the applicable portion thereof, to EPNG for an amount that is equal to the
lesser of the Offer Price or the Purchase Price established in Section 3.1 of
this Agreement, and in accordance with the same terms those contained in the
Purchase Offer.


(c)           The offer to EPNG shall be irrevocable for a period ending at 5:00
p.m. Mountain Clock Time on the thirtieth (30th) Day following the Day the Offer
Notice is delivered (the “Offer Period”).


(d)           In the event that EPNG does not accept the offer as to all of the
1904 Pipeline, or the applicable portion thereof that is the subject of the
Purchase Offer, Cadiz shall be free to sell to the Purchaser only that portion
of the 1904 Pipeline not accepted by EPNG in accordance with the terms and
conditions of this Section 8.1.


(e)           In the event that the offer to sell the 1904 Pipeline, or the
applicable portion thereof, is accepted by EPNG, the closing date of the sale
shall take place within thirty (30) Days after the offer is accepted or, if
later, the date of the closing set forth in the Purchase Offer.  Cadiz and EPNG
shall execute such documents and instruments as may be necessary or appropriate
to effect the sale of the 1904 Pipeline, or the applicable portion thereof, so
accepted pursuant to the terms of the offer.


(f)           To the extent the offer is rejected, Cadiz may sell the 1904
Pipeline, or the applicable portion thereof, so rejected to the Purchaser at any
time within sixty (60) Days after the last Day of the Offer Period; provided
that such sale shall be made on terms no more favorable to the Purchaser than
the terms contained in the Purchase Offer.  The offer shall be deemed to be
rejected by EPNG if EPNG fails to accept by the expiration of the Offer Period.


8.2           Removal/Replacement of Signage.  As soon as reasonably practical
following the Closing, representatives of EPNG and Cadiz will jointly remove and
replace any signage on or relating to the 1904 Pipeline in order to properly
designate the 1904 Pipeline as the property of Cadiz.  After the Closing Cadiz
shall not refer to the 1904 Pipeline in a manner that identifies EPNG as a prior
owner of the 1904 Pipeline.


8.3           Restriction on Use of 1904 Pipeline.  Cadiz agrees and covenants
that it will not use the 1904 Pipeline for any use other than the transportation
of Water, and agrees that a restrictive covenant shall be included in the Deed
for the real property conveyed as part of the 1904 Pipeline.  In addition to any
other rights provided hereunder, any attempt by Cadiz or its successors or
assigns to use the 1904 Pipeline for any purpose other than the transportation
of Water shall provide EPNG a right to purchase the 1904 Pipeline for the
Purchase Price on commercially reasonable terms.


8.4           Memorandum of Covenants.  A memorandum of the Covenants contained
in this Section 8, in recordable form describing the restrictions on the use of
the 1904 Pipeline, the Right or First Refusal and Purchase Rights described
above, may be prepared by EPNG and executed by Cadiz.  EPNG shall have the right
to cause such memorandum to be recorded in the real property records of San
Bernardino and Kern Counties, California.


SECTION 9.  INDEMNIFICATION


9.1           Indemnification by EPNG.  Upon and after Closing, EPNG shall to
the fullest extent permitted by Law, release, defend, indemnify, and hold
harmless Cadiz, its parent and subsidiary companies, and affiliated entities and
each of their respective directors, officers, employees, agents and other
representatives from and against all Claims:


(a)           arising from the breach by EPNG of any effective representation or
warranty or covenant of EPNG set forth in this Agreement; and


(b)           for Taxes attributable to periods prior to the Closing.


9.2           Indemnification by Cadiz.  Upon and after Closing, Cadiz shall to
the fullest extent permitted by Law, release, defend, indemnify, and hold
harmless EPNG, its parent and subsidiary companies, and affiliated entities and
each of their respective directors, officers, employees, agents and other
representatives from and against all Claims:


(a)           arising from the breach by Cadiz of any representation or warranty
or covenant of Cadiz set forth in this Agreement;


(b)           for Taxes attributable to periods after the Closing; and


(c)           arising out of the ownership and/or operation of the 1904 Pipeline
during the period after the Closing.


           9.3           Limitation on Liability of EPNG.  IN NO EVENT SHALL
EPNG BE LIABLE TO CADIZ HEREUNDER FOR EXEMPLARY, PUNITIVE, INDIRECT, SPECIAL,
INCIDENTAL, OR CONSEQUENTIAL DAMAGES OF ANY KIND SUSTAINED BY CADIZ, ARISING
DIRECTLY OR INDIRECTLY FROM, INCIDENT TO, OR CONNECTED WITH THE 1904 PIPELINE OR
THE SALE THEREOF, REGARDLESS OF SOLE OR CONCURRENT NEGLIGENCE OF EPNG OR THIRD
PARTIES, STRICT LIABILITY, OR DEFECT IN PREMISES, EQUIPMENT OR MATERIAL, AND
REGARDLESS OF WHETHER PREEXISTING THIS SALE (EXCEPT TO THE EXTENT CADIZ IS
OBLIGATED TO PAY NON-AFFILIATED THIRD PARTIES SUCH DAMAGES).


           9.4           Limitation on Liability of Cadiz.  IN NO EVENT SHALL
CADIZ BE LIABLE TO EPNG HEREUNDER FOR EXEMPLARY, PUNITIVE, INDIRECT, SPECIAL,
INCIDENTAL, OR CONSEQUENTIAL DAMAGES OF ANY KIND SUSTAINED BY EPNG, ARISING
DIRECTLY OR INDIRECTLY FROM, INCIDENT TO, OR CONNECTED WITH THE 1904 PIPELINE OR
THE SALE THEREOF, REGARDLESS OF SOLE OR CONCURRENT NEGLIGENCE OF CADIZ OR THIRD
PARTIES, STRICT LIABILITY, OR DEFECT IN PREMISES, EQUIPMENT OR MATERIAL, AND
REGARDLESS OF WHETHER PREEXISTING THIS SALE (EXCEPT TO THE EXTENT EPNG IS
OBLIGATED TO PAY NON-AFFILIATED THIRD PARTIES SUCH DAMAGES).


           9.5           Notices, Etc.  Each Party entitled to indemnification
hereunder (the "Indemnified Party") agrees that upon obtaining knowledge of
facts indicating that it is entitled to indemnification, including receipt by it
of notice of any Claim with respect to any matter as to which it may be entitled
to indemnity hereunder, it will give prompt notice thereof in writing to the
other Party (the "Indemnifying Party") together with a statement of such
information respecting any of the foregoing as it shall then have; provided,
however, that the failure to give any such notice shall not affect the rights of
the Indemnified Party to indemnification hereunder unless (a) the Indemnified
Party has proceeded to contest, defend, or settle the Claim with respect to
which it has failed to give prior notice to the Indemnifying Party (unless the
status of the Claim is such that the Indemnified Party is required to take
action) or (b) the Indemnifying Party is otherwise harmed or damaged by such
failure.


           9.6           Right to Contest and Defend.  The Indemnifying Party
shall be given the opportunity, at its cost and expense, to contest and defend
by all appropriate legal Proceedings any Claim with respect to which it is
called upon to indemnify the Indemnified Party under the provisions of this
Agreement; provided, however, that notice of the intention so to contest and
defend shall be delivered by the Indemnifying Party to the Indemnified Party
within thirty (30) days following receipt of the notice provided for in Section
9.5 above.  If the Indemnifying Party does not give notice to the Indemnified
Party of its election to contest and defend any such Claim within such period,
then the Indemnifying Party shall be bound by the result obtained with respect
thereto by the Indemnified Party and shall be responsible for all costs incurred
in connection therewith.  The Proceedings with respect to any such Claim that
the Indemnifying Party elects to contest and defend may be conducted in the name
and on behalf of the Indemnifying Party or the Indemnified Party as may be
appropriate.  Such Proceedings shall be conducted by counsel employed by the
Indemnifying Party, but the Indemnified Party shall have the right to
participate in such Proceedings and to be represented by counsel of its own
choosing at its cost and expense.  If the Indemnified Party joins in any such
Proceedings, the Indemnifying Party shall have full authority over all action to
be taken with respect thereto; provided that if the Indemnifying Party reserves
its rights with respect to its indemnification obligations under this Agreement
as to such Proceedings, then the Indemnified Party shall have the full authority
to determine all action to be taken with respect thereto.  At any time after the
commencement of defense of any Claim, the Indemnifying Party may request the
Indemnified Party to agree in writing to the abandonment of such contest or to
the payment or compromise by the Indemnifying Party of the asserted Claim,
provided the Indemnifying Party agrees in writing to be solely liable for all
losses relating to such Claim; whereupon such Claim shall be abandoned or
settled unless the Indemnified Party determines that the contest should be
continued and notifies the Indemnifying Party in writing within fifteen (15)
days of such request from the Indemnifying Party.  In the event that the
Indemnified Party determines that the contest should be continued, the amount
for which the Indemnifying Party would otherwise be liable hereunder shall not
exceed the amount which the Indemnifying Party had agreed to pay in payment or
consideration of such Claim, provided the other Party to the contested Claim had
agreed in writing to accept such amount in payment or compromise of the Claim as
of the time the Indemnifying Party made its request therefor to the Indemnified
Party.


9.7           Cooperation.


(a)           If requested by the Indemnifying Party, the Indemnified Party
agrees to cooperate with the Indemnifying Party and its counsel in contesting
any Claim which the Indemnifying Party elects to contest or, if appropriate, in
making any counterclaim against the Person asserting the Claim, or any
cross-complaint against any Person; provided that the Indemnifying Party will
reimburse the Indemnified Party for any reasonable expenses incurred by it in so
cooperating at the request of the Indemnifying Party.


(b)           If requested by the Indemnified Party, the Indemnifying Party
agrees to cooperate with the Indemnified Party and its counsel in contesting any
Claim which the Indemnifying Party contests or, if appropriate, in making any
counterclaim against the Person asserting the Claim, or any cross-complaint
against any Person; provided that the Indemnified Party will reimburse the
Indemnifying Party for any reasonable expenses incurred by it in so cooperating
at the request of the Indemnified Party.


9.8             Right to Participate.  The Indemnified Party agrees to afford
the Indemnifying Party and its counsel the opportunity, at the Indemnifying
Party's expense, to be present at, and to participate in, conferences with all
Persons asserting any Claim against the Indemnified Party and conferences with
representatives of or counsel for such Persons.


SECTION 10.  TAX MATTERS


10.1           Transfer Taxes and Recording Fees.  Any transfer, excise, and
documentary Taxes incident to the sale of the 1904 Pipeline shall be paid by
EPNG.  Cadiz shall pay all recording fees for the Assignment and Bill of Sale
delivered hereunder.


                10.2           Ad Valorem Taxes.  Cadiz shall be responsible for
the payment of all ad valorem and property taxes with respect to the 1904
Pipeline for the Closing Year; provided, however, that EPNG shall reimburse
Cadiz for its pro rata share of such taxes by applying a fraction based on the
number of days in the calendar year prior to the Closing Date to the total
amount of such taxes for the Closing Year.  Upon payment of such taxes by Cadiz
(after Closing), Cadiz shall invoice EPNG for such share.


SECTION 11.  GENERAL PROVISIONS


11.1           Further Assurances.  At any time or from time to time at and
after the Closing, each of the Parties shall, at the request of the other,
execute and deliver or cause to be executed and delivered all such assignments,
consents, documents, and instruments, and take or cause to be taken all such
other reasonable actions as may be necessary or desirable in order to more fully
and effectively carry out the intents and purposes of this Agreement.


11.2           Expenses.  Each Party shall pay and discharge all liabilities and
expenses incurred by or on behalf of it in connection with the preparation,
authorization, execution, and performance of this Agreement and the transactions
contemplated herein, including but not limited to all liabilities and expenses
incurred by its agents, representatives, counsel, and accountants.


11.3           Notices.  All notices, requests, demands, and other
communications required or permitted to be given under this Agreement shall be
deemed to have been duly given if in writing and delivered personally or
received via first-class, postage prepaid, certified mail, or by facsimile
transmission addressed as follows:




If to EPNG:
For U.S. Mail Delivery:
 
El Paso Natural Gas Company
 
Colorado Springs, CO 80944
 
Attention: Edward J. Miller
Fax No.:  (719) 520-3792
     
For courier Delivery:
El Paso Natural Gas Company
2 North Nevada Avenue
Colorado Springs, CO 90903
Attention: Edward J. Miller
Fax No.:  (719) 520-3792
 
If to Cadiz:
 
Cadiz, Inc.
 
550 South Hope Street, Suite 2850
Los Angeles, CA 90017
 
Attention: Scott Slater
 
Fax No. (805) 965-4333





Any Party may change the address to which such communications are to be directed
to it by giving notice to the other in the manner provided in this Section
11.3.  All notices by facsimile transmission shall be confirmed by the sender
promptly after transmission in writing by mail or personal delivery.


11.4           Governing Law.  THIS AGREEMENT AND THE PERFORMANCE OF THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAW OF THE STATE OF COLORADO, WITHOUT REGARD TO ANY
CONFLICT-OF-LAWS PROVISION THEREOF THAT WOULD OTHERWISE REQUIRE THE APPLICATION
OF THE LAW OF ANY OTHER JURISDICTION.


11.5           Entire Agreement.  This Agreement, exhibits and the instruments
executed and delivered in the form of the exhibits hereto, set forth the entire
agreement and understanding of the Parties with respect of the transaction
contemplated hereby and supersede all prior agreements, arrangements, and
understandings relating to the subject matter hereof.  No representation,
promise, inducement, or statement of intention with respect to the subject
matter of this Agreement has been made by any Party which is not embodied in
this Agreement (together with the attachments hereto), and none of the Parties
shall be bound by or liable for any alleged representation, promise, inducement,
or statement of intention not so set forth.


11.6           Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.


11.7           Assignment:  Successors.  All of the terms, covenants,
representations, warranties, and conditions of this Agreement shall be binding
upon, and inure to the benefit of and be enforceable by the Parties hereto and
their respective successors, but excepting an assignment by Cadiz to an entity
controlled by Cadiz, neither this Agreement nor the rights and obligations of
any of the Parties hereunder shall be assigned or otherwise transferred to any
Person without the other Party’s written consent.  For purposes of this Section
11.7, “control” shall mean a direct or indirect voting and ownership interest in
such other entity of greater than 50%.


11.8           Amendments:  Waiver.  This Agreement may be amended, modified,
superseded, or canceled, and any of the terms hereof may be waived, only by a
written instrument specifically stating that it amends, modifies, supersedes, or
cancels this Agreement or waives any of the terms herein, executed by all
Parties or, in the case of a waiver, by the Party waiving compliance.  The
failure of any Party at any time to require performance of any provision herein
shall in no manner affect its right at a later time to enforce the same.  No
waiver by any Party of any condition, or of any breach of any term, covenant,
representation, or warranty, shall be deemed or constitute a waiver of any other
condition, or breach of any other term, covenant, representation, or warranty,
nor shall such waiver constitute a continuing waiver unless otherwise expressly
provided.


11.9           Survival of Representations, Warranties, Covenants and
Indemnities.  Other than as specifically provided herein, the representations,
warranties, covenants, and indemnities provided for in this Agreement shall
survive the Closing and shall not be extinguished by the doctrine of merger by
deed, confusion or any similar doctrine and no waiver, release or forbearance of
the application of same in any given circumstance shall operate as a waiver,
release or forbearance of same as to any other circumstance.


11.10           Convenient Reference.  Section headings contained in this
Agreement are for convenient reference only, and shall not in any way affect the
meaning or interpretation of this Agreement.


11.11           No Third-Party Beneficiaries.  Nothing in this Agreement,
whether express or implied, confers any rights or remedies under or by reason of
this Agreement on any Person other than the Parties.


11.12           Counterparts/Facsimile Signatures.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument.  Facsimile, PDF and other
similar signatures shall be treated for all purposes as if they were original
signatures.


11.13           Confidentiality.  As of the Effective Time, the Confidentiality
Agreement previously executed between the Parties relating to the transactions
contemplated hereunder shall terminate.


IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first set forth above.


EL PASO NATURAL GAS COMPANY




By:           _______________________________
James J. Cleary
President








CADIZ, INC.




By:           _______________________________
Scott S. Slater
President and General Counsel

-  -
 
 

--------------------------------------------------------------------------------

 

Exhibit A
Description of 1904 Pipeline




The “1904 Pipeline” shall be that portion of pipeline that was constructed and
formerly utilized as an oil transportation pipeline commonly known as the “All
American Pipeline” and those facilities, inclusive of all appurtenant easements,
rights of way and fixtures, whatever they may be, as well as EPNG’s interests in
any fee or leased property underlying such portion of the pipeline and
facilities, which are located within the State of California and commencing at a
point near the unincorporated community of Cadiz, in eastern San Bernardino
County and extending in a north-westerly direction for approximately 220 miles
to a point of termination near the unincorporated community of Wheeler Ridge in
Kern County, California.  The 1904 Pipeline does not include any pipeline
facilities, easements or rights currently utilized by El Paso in connection with
the operation of that portion of the All American Pipeline that was converted to
natural gas service and is currently being operated as part of the FERC
regulated facilities of El Paso Natural Gas Company.

 
 

--------------------------------------------------------------------------------

 

Exhibit B
Assignment, Bill of Sale and Deed

 
 
 

Exhibit C
Deed

 
 
 

Exhibit D
Form of Certificate of Non-Foreign Status
 
 
 

--------------------------------------------------------------------------------

 
First Amendment to the
Option Agreement for Purchase of Line No. 1904 Facilities
 
This First Amendment to the Option Agreement for Purchase of Line No. 1904
Facilities is entered into as of the 8th day of February 2012, between Cadiz,
Inc. (“Cadiz”), and El Paso Natural Gas Company (“EPNG”) (collectively, the
“Parties”).
 
WHEREAS, the Parties executed the original Option Agreement for Purchase of Line
No. 1904 Facilities (“Option Agreement”) on September 8, 2011; and
 
WHEREAS, the Option Period specified in that Option Agreement dated September 8,
2011 expires at 5:00 p.m., Mountain Time, on April 9, 2012; and
 
WHEREAS, Cadiz desires to extend the Option Period through April 9, 2013, so
that it may complete its inspections, testing, and other due diligence
concerning the Line No. 1904 Facilities, as provided for in the Option
Agreement, and EPNG is willing to grant such an extension on the terms set forth
herein.
 
In consideration of the mutual covenants and conditions hereinafter contained,
Cadiz and EPNG hereby agree as follows:
 
Section 2 of the Option Agreement is amended to read as follows:
 
2. 
Option.  In consideration for the payment by Cadiz of the sum of One Million
and  Seventy Thousand Dollars ($1,070,000) (the “Option Payment”), EPNG hereby
gives and grants to Cadiz the exclusive right and option (the “Option”) to elect
to purchase the 1904 Pipeline on the terms set forth herein. The Option Payment
is non-refundable and will be forfeited in the event that Cadiz fails to
exercise the Option. If Cadiz exercises the Option prior to the expiration of
the Option Period provided in Section 3 below, Five Hundred Thousand Dollars
($500,000) of the Option Payment shall be credited against the purchase price of
Line No. 1904 Facilities.

 
Section 3 of the Option Agreement is amended to read as follows:
 
3.  
Option Period.  The Option may be exercised by Cadiz by giving EPNG written
notice of such exercise (the “Exercise Notice”) in the manner set forth in
Section 9 below.  Cadiz may exercise the Option at any time after the earlier
of: (i) the close of the announced merger of El Paso Corporation and Kinder
Morgan, Inc., (ii) December 31, 2012; or (iii) such date as is mutually agreed
upon by Cadiz and EPNG, and before April 9, 2013 (the “Option Period”).  Until
the expiration of the Option Period, Cadiz shall evaluate the feasibility of
using the 1904 Pipeline to convey water, recycled water, wastewater and brine
(hereinafter “Water”) by, among other things, conducting Due Diligence Review as
set forth in Section 5, and Inspections and Testing in Section 6.  Cadiz
acknowledges that it may not be possible to obtain federal, state, or local
government permits and further regulatory approvals, including compliance with
NEPA or CEQA, as may be required to use the 1904 Pipeline to convey
Water.  Cadiz acknowledges that compliance with any applicable governmental
regulatory requirements, including obtaining any required permits or compliance
with NEPA or CEQA, may be required to use the 1904 Pipeline for the conveyance
of Water.

 
Section 4 of the Option Agreement is amended to read as follows:
 
4.  
Purchase Agreement; Purchase Price.   In the event that Cadiz elects to exercise
the Option, then within three (3) business days following EPNG’s receipt of the
Exercise Notice, EPNG and Cadiz shall enter into the Purchase Agreement, which
sets forth the terms and conditions of the sale of the 1904 Pipeline by EPNG and
the purchase of such assets by Cadiz.  The Purchase Agreement shall provide for
a total purchase price for the 1904 Pipeline of Forty Million Dollars
($40,000,000), payable on the Closing Date.  Five Hundred Thousand Dollars
($500,000) of the Option Payment shall be applied against the Purchase
Price.  The remaining Five Hundred and Seventy Thousand Dollars ($570,000) of
the Option Payment shall not offset any portion of the Purchase Price that is
due at Closing.

 
Section 4 of the Option Agreement is amended to read as follows:
 
e.  
The inspections, tests, surveys and studies conducted pursuant to this Section 6
shall be at Cadiz’s expense, including all costs to remediate any effects of the
inspections, test, surveys and studies (including but not limited to any spills
or releases of materials that would require environmental
remediation).  However, unless otherwise agreed in writing by the Parties, Cadiz
shall not be obligated to pay for or reimburse EPNG for any costs or expenses
that may be incurred by EPNG, including costs associated with having EPNG
personnel present for any inspection, examination or test.

 
Except as otherwise provided in this First Amendment, all of the provisions of
the Option Agreement are hereby ratified and confirmed and shall continue to be
in full force and effect in accordance with their respective terms.
 


IN WITNESS WHEREOF, the Parties have duly executed this First Amendment to the
Option Agreement of as of the date first set forth above.
 
EL PASO NATURAL GAS COMPANY
 
 
By: /s/ James J.
Cleary                                                                        
James J. Cleary
President
 
 
 
CADIZ, INC.
 
 
By:  /s/ Scott
Slater                                                                        
Scott Slater
General Counsel
 





